Automatic Mounting and Demounting Device and System for Motor Testing Platform

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 04/25/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection has been withdrawn.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 1 - 3, 5 - 12, and 14 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Moritani and Wahren teach an apparatus that enables a host computer to carry in and out an engine to and from a test position with a conveying mechanism, including a movable carrier, guide rails and drive mechanism, a pallet disposed on the conveying mechanism and configured to couple the engine to the test equipment, an electronic detection mechanism opposite the pallet configured to locate the pallet, where the host computer controls the conveying mechanism to fix and couple the engine shaft to a transmitting member; they do not teach applicant’s device with image and distance sensors configured to detect an upright wall and a pattern marked thereon to determine position. Furthermore, no other prior art can be found to motivate or teach applicant’s automated mounting and demounting device wherein the positional information sensing member comprises an image sensor and a distance sensor which are disposed on a side of the testing apparatus, the image sensor being adapted to obtain an image data attributed to the upright wall and a pattern marked thereon, and the distance sensor being adapted to obtain a distance data about a distance between the distance sensor and the upright wall, wherein the image data and the distance data are the positional information, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 10, although Moritani and Wahren teach an apparatus for motor testing with an electric motor configured to be mounted to a crank shaft of an engine,  a conveying mechanism, including movable carrier, guide rails,  drive mechanism and a pallet disposed on the movable carrier and configured to couple the engine to the test equipment, an electronic detection mechanism opposite the pallet configured to locate the pallet, a base and a host computer configured to control the conveying mechanism to fix and couple the engine shaft to a transmitting member; they do not teach applicant’s apparatus with image and distance sensors configured to detect an upright wall to determine position. Furthermore, no other prior art can be found to motivate or teach applicant’s automated mounting and demounting device where a positional information sensing member comprises a first image sensor and a distance sensor which are disposed on a side of the testing apparatus, the first image sensor obtaining first image data of the upright wall, and the distance sensor obtaining first distance data pertaining to a distance between the distance sensor and the upright wall, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856